DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 1, 3-6, 8-22, received 20 April 2021 and the interview of 21 April 2021. Claims 1, 3-6, 8-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “perform[ing] a first peer discovery based on a peer detection signal transmitted on as downlink spectrum by the device to enable at least one other device to detect the device, the downlink spectrum being a frequency spectrum for a communication link from a base station to the device” as stated in claims 1 and 6, and the claimed limitations of “generating a plurality of signals used for peer discovery….wherein the pee detection signal is transmitted on the do9wnlink spectrum by the device to enable at least one other device to detect the device” as stated in claims 11 and 17. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-6, 8-22 indicated claims 1, 3-6, 8-22 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446